DETAILED ACTION
Acknowledgement is made of the preliminary amendment submitted on 09/09/2020. In virtue of this amendments:
Claims 1, 3-14 and 16 are currently amended; and thus, 
Claims 1-16 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of this application’s status as a 371 of PCT/JP2019/008852 filed on 03/06/2019.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of JP2018-043579 filed on 03/09/2018 has been received by the office on 09/09/2020. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2020 has been considered by the examiner. 
Claim Objections
Claims 4-7, 9 and 16 are objected to because of the following informalities:  
Regarding claims 4-7, the term “predetermined brightness” should read –a predetermined brightness- 
Regarding claims 4 and 6 the term "a high value" is a relative term which renders the claim indefinite.  
Regarding claims 5 and 7 the term "a low value" is a relative term which renders the claim indefinite.  
The terms are not defined by the claim, however, the terms are further defined in claim 8, and thus the examiner is interpreting each term based upon the definition recited in claim 8. 
Regarding claim 9, the term “outdoor light” should read “the outside light” to be consistent with previous use of the term. 
Regarding claim 16, the limitation “an acquisition unit that acquires brightness information representing brightness” appears to be recited twice. 
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-10, 12, 14 and 16 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by US2015/0002029A1 hereinafter “Ide” 
Regarding claim 1, Ide disclose a light control system (abstract: a lighting system includes a lighting unit) comprising: 
a daylighting unit that takes in outside light (as shown in Fig.8 for example, window for letting in sunlight) ; 
a lighting unit that is able to adjust an output of light (¶47L3: a lighting unite); 
(¶47L2-3: a detecting unit) that acquires brightness information representing brightness, including at least brightness of the outside light taken in from the daylighting unit (¶88L1-20: detecting unit detect illuminances in the vicinities thereof; illuminances from the window surface to the room can be detected); and 
a control unit (¶89L1: control unit) that controls the output of light toward a target value, wherein the control unit changes the target value based on the brightness information. (¶90L1-9: the control unit determines target illuminances, which the lighting units should attain, taking into account the influence of the daylight and controls the lighting unit to attain the target illuminances. ) 
Regarding claim 2, Ide disclose the light control system according to claim 1, wherein
 the control unit changes the target value based on brightness information representing the brightness of the outside light. (¶89L1: control unit) that controls the output of light toward a target value, wherein the control unit changes the target value based on the brightness information. (¶90L1-9: the control unit determines target illuminances, which the lighting units should attain, taking into account the influence of the daylight and controls the lighting unit to attain the target illuminances. )
Regarding claim 3, Ide disclose the light control system according to claim 1, wherein 
an interval for changing the target value is longer than a time for continuing the control of the output of light in the control unit. (¶42L1-3: the control unit included in the lighting system causes the gradient of the illuminance curve to fluctuate according to a period of time) 
Regarding claim 4, Ide disclose the light control system according to claim 1, wherein 
(¶50L8-11:control the illuminance to be high if average brightness in the range is high) 
Regarding claim 5, Ide disclose the light control system according to claim 1, wherein 
the control unit changes the target value to a low value in a case where the brightness indicated by the brightness information is lower than predetermined brightness. (¶50L11-12: controls the illuminance of the work plane to be low if the average brightness is low) 
Regarding claim 9, Ide disclose the light control system according to claim 1, wherein 
the acquisition unit is a sensor that measures brightness of outdoor light. (¶88L1-20: detecting unit detect illuminances in the vicinities thereof; illuminances from the window surface to the room can be detected)
Regarding claim 10, Ide disclose the light control system according to claim 1, wherein 
the acquisition unit is a sensor installed on a window surface or a solar irradiance meter installed on a roof.  (¶118L1-6: the detecting unit is a brightness sensor arranged in the vicinity of the window surface and detect the brightness of the window surface) 
Regarding claim 12, Ide disclose the light control system according to claim 1, wherein 
the acquisition unit is a sensor that measures brightness of a desk top surface, a floor surface, or a wall surface (¶47L1-14: the detecting unit detects the brightness in a predetermined range of the wall surface W), and the control unit changes the target value based on brightness information representing the brightness of the desk top surface, the floor surface, or the wall surface.   (¶90L1-9: the control unit determines target illuminances, which the lighting units should attain, taking into account the influence of the daylight and controls the lighting unit to attain the target illuminances.)
Regarding claim 14, Ide disclose the light control system according to claim 1, wherein 
the lighting unit is any one of lighting that illuminates a visual work surface or lighting that illuminates surroundings. (as shown in Fig.1 for example; ¶50L1-15: illuminance of the work plane X illuminated by the lighting unit) 
Regarding claim 16, Ide disclose a light control device comprising:
 a daylighting unit that takes in outside light (as shown in Fig.8 for example, window for letting in sunlight); 
a lighting unit that is able to adjust an output of light (¶47L3: a lighting unite); 
an acquisition unit (¶47L2-3: a detecting unit) that acquires brightness information representing brightness, including at Page 7 of 11Attorney Docket No.: US81433 least brightness of the outside light taken in from the daylighting unit (¶88L1-20: detecting unit detect illuminances in the vicinities thereof; illuminances from the window surface to the room can be detected);
a control unit (¶89L1: control unit) that controls a light output of the light unit toward a target value (¶90L1-9: the control unit determines target illuminances, which the lighting units should attain, taking into account the influence of the daylight and controls the lighting unit to attain the target illuminances.); and 
an acquisition unit (¶47L2-3: a detecting unit)  that acquires brightness information representing brightness (¶88L1-20: detecting unit detect illuminances in the vicinities thereof; illuminances from the window surface to the room can be detected), wherein the control unit changes the target value based on the brightness information. (¶90L1-9: the control unit determines target illuminances, which the lighting units should attain, taking into account the influence of the daylight and controls the lighting unit to attain the target illuminances.)

Regarding claim 1, Ide disclose a light control system (abstract: a lighting system includes a lighting unit) comprising: 
an acquisition unit  that acquires brightness information representing brightness, including at least brightness of the outside light taken in from the daylighting unit and 
a control unit hat controls the output of light toward a target value, wherein the control unit changes the target value based on the brightness information. (¶90L1-9: the control unit determines target illuminances, which the lighting units should attain, taking into account the influence of the daylight and controls the lighting unit to attain the target illuminances. ) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ide in view of US2012/0038281A1 hereinafter “Verfuerth” 
Regarding claim 6, Ide discloses the light control system according to claim 1,
Ide does not explicitly disclose:
the control unit changes the target value to a high value in a case where the brightness indicated by the brightness information is predicted to be lower than predetermined brightness.  
Verfuerth discloses a system for controlling lamp based on ambient brightness wherein 
(¶51L20-29: if a low ambient lighting level is detected, sensor logic cause controller to turn power relay on) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify Ide to turn the lights on when ambient level is low. 
One of ordinary skill in the art would’ve been motivated because this allow the users to see things better with artificial light when ambient light level is low. 
Regarding claim 7, Ide discloses the light control system according to claim 1,
Ide does not explicitly disclose:
the control unit changes the target value to a low value in a case where the brightness indicated by the brightness information is predicted to be higher than predetermined brightness.  
Verfuerth discloses a system for controlling lamp based on ambient brightness wherein 
the control unit changes the target value to a high value in a case where the brightness indicated by the brightness information is predicted to be lower than predetermined brightness.  (¶51L20-29: if a high ambient lighting level is detected, sensor logic cause controller to turn power relay off) 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify Ide to turn the lights off when ambient level is high. 
One of ordinary skill in the art would’ve been motivated because this saves energy from the lamps, when there is sufficient ambient light. 
Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ide in view of US2012/0038281A1 hereinafter “Verfuerth” 
Regarding claim 8, Ide discloses the light control system according to claim 1, 
Ide does not explicitly disclose: 
the control unit changes the target value to 500 lx or more as a low value of the target value, and changes the target value to 1,000 lx or less as a high value of the target value.  
Ide does disclose in ¶123 for example, the storing unit stores information concerning control pattern, and associated expression for the calculation. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify Ide to have a target value of 500lx or more as a low value and 1000 lx or less as a high value of target value. 
One of ordinary skill in the art would’ve been motivated because the target brightness is merely a design choice, and the user can easily adjust the target value. 
Regarding claim 15, Ide discloses the light control system according to claim 14, 
Ide does not explicitly disclose:
the lighting unit is the lighting that illuminates surroundings, the target value is changed to 100 lx or more as a low value of the target value, and the target value is changed to 500 lx or less as a high value of the target value.  
Ide does disclose in ¶123 for example, the storing unit stores information concerning control pattern, and associated expression for the calculation. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify Ide to have a target value of 500lx or more as a low value and 1000 lx or less as a high value of target value. 
One of ordinary skill in the art would’ve been motivated because the target brightness is merely a design choice, and the user can easily adjust the target value. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ide in view of US2017/0215252A1 hereinafter “Wells” 
 	Regarding claim 13, Ide discloses the light control system according to claim 1, 
Ide does not explicitly disclose:
the acquisition unit acquires information representing a sky image or a cloud amount, and the control unit changes the target value according to whether or not the sun is hidden by a cloud.  
Wells discloses a lighting system wherein it can be driven to provide more light in response to a cloud passing by, as sensed by the light sensor array, and driven to provide less light in response to the cloud moving away. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application modify Ide to incorporate the sensor array disclosed by Wells to determine clouds passing by.  
One of ordinary skill in the art would’ve been motivated because this provides more dynamic lighting in an enviornment, as cloud passing by is merely temporary.  
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        June 18, 2021